PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,601,827
Issue Date: 2020 Mar 24
Application No. 16/109,461
Filing or 371(c) Date: 22 Aug 2018
Attorney Docket No. P005.01.01.01 (84592.0027 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(e) filed January 28, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(e) is again DISMISSED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 10,601,827 on March 24, 2020. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

Petitioner submitted a $1000 petition fee and a proper corrected ADS in compliance with 37 CFR 1.76(c), and a proper statement of unintentional delay on March 23, 2020. A completed Certificate of Correction form, and a $160 certificate of correction fee were submitted January 28, 2021.  

Upon further review, however, it is noted that the certificate of correction amending the specification is not acceptable as drafted since it improperly incorporates by reference the prior-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. § 132(a)).  If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. § 119(e) and/or § 120 after the filing date of the application, the amendment would not be proper.  When a benefit claim under 35 U.S.C. § 119(e) and/or § 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application.  See Dart Industries v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  Note MPEP §§ 201.06(c) and 608.04(b).
 
Accordingly, before the petition under 37 CFR 1.78(e) can be granted, a substitute draft certificate of correction deleting the incorporation by reference statement must be provided.  

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)